                   Case 19-11563-KBO            Doc 692          Filed 12/12/19       Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                             )
    In re:                                                   )    Chapter 11
                                                             )
    EMERGE ENERGY SERVICES LP, et al.,1                      )    Case No. 19- 11563 (KBO)
                                                             )    Jointly Administered
                              Debtors.                       )
                                                             )
                                                             )    Re: Docket No. 650

NOTICE OF WITHDRAWAL OF OBJECTION OF THE OFFICIAL COMMITTEE OF
    UNSECURED CREDITORS TO MOTION OF DEBTORS FOR AN ORDER
     EXTENDING THE EXCLUSIVITY PERIODS TO FILE AND SOLICIT
 ACCEPTANCES OF A CHAPTER 11 PLAN AND GRANTING RELATED RELIEF

         PLEASE TAKE NOTICE that on November 21, 2019, The Official Committee of

Unsecured Creditors of the above-captioned debtors and debtors in possession (the “Committee”)

filed the Objection of the Official Committee of Unsecured Creditors to Motion of Debtors for an

Order Extending the Exclusivity Periods to File and Solicit Acceptances of a Chapter 11 Plan and

Granting Related Relief [D.I. 650] (the “Objection”).

         PLEASE TAKE FURTHER NOTICE that the Committee hereby withdraws the

Objection without prejudice.




1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are: Emerge Energy Services LP (2937), Emerge Energy Services GP LLC (4683), Emerge Energy Services Operating
LLC (2511), Superior Silica Sands LLC (9889), and Emerge Energy Services Finance Corporation (9875). The
Debtors’ address is 5600 Clearfork Main Street, Suite 400, Fort Worth, Texas 76109.


IMPAC 6504860v.1
                   Case 19-11563-KBO   Doc 692     Filed 12/12/19   Page 2 of 2



Dated: December 12, 2019               POTTER ANDERSON & CORROON LLP
       Wilmington, Delaware
                                       /s/ L. Katherine Good
                                       Jeremy W. Ryan (DE Bar No. 4057)
                                       Christopher M. Samis (DE Bar No. 4909)
                                       L. Katherine Good (DE Bar No. 5101)
                                       Aaron H. Stulman (DE Bar No. 5807)
                                       D. Ryan Slaugh (DE Bar No. 6325)
                                       1313 North Market Street, Sixth Floor
                                       Wilmington, DE 19801
                                       Telephone: (302) 984-6000
                                       Facsimile: (302) 658-1192
                                       Email: jryan@potteranderson.com
                                               csamis@potteranderson.com
                                               kgood@potteranderson.com
                                               astulman@potteranderson.com
                                               rslaugh@potteranderson.com

                                       -and-

                                       KILPATRICK TOWNSEND & STOCKTON LLP
                                       Todd C. Meyers (admitted pro hac vice)
                                       David M. Posner (admitted pro hac vice)
                                       Kelly Moynihan (admitted pro hac vice)
                                       The Grace Building
                                       1114 Avenue of the Americas
                                       New York, NY 10036
                                       Telephone: (212) 775-8700
                                       Facsimile: (212) 775-8800
                                       Email: tmeyers@kilpatricktownsend.com
                                              dposner@kilpatricktownsend.com
                                              kmoynihan@kilpatricktownsend.com

                                       -and-

                                       KILPATRICK TOWNSEND & STOCKTON LLP
                                       Lenard M. Parkins (admitted pro hac vice)
                                       700 Louisiana Street, Suite 4300
                                       Houston, TX 77002
                                       Telephone: (281) 809-4100
                                       Facsimile: (281) 929-0797
                                       Email: lparkins@kilpatricktownsend.com

                                       Counsel to the Official Committee of Unsecured Creditors
                                       of Emerge Energy Services LP, et al.

                                               2

IMPAC 6504860v.1
